DICKINSON, District Judge.
*In view of certain aspects of this case which present themselves to the court, we deem it best not to express any opinion at'this time of its legal merits. There may be occasion to discuss and apply the legal principles involved at a later stage in the progress of the case. For the present, however, we content ourselves with the formal ruling, which we, now make,- that the findings of the referee be and are approved, and the order made by him is affirmed, with the modification that the bankrupt shall have 30 days from May 25, 1914, in which to comply with the order.